DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Election/Restrictions
Claims 16, 17, 19, 20, 22-27, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/31/2021.  As a result, the restriction requirement is made final.

Information Disclosure Statement
No IDS was filed.

Abstract
The abstract filed 1/11/2021 appears to be acceptable.

Allowable Subject Matter
Claims 1-3, 6, 7, 10, 11, 13, and 15 are allowed.

Reasons for Allowance
In claim 1, the recitation of “an intermediate piston coupler comprising a first attachment point and a second attachment point, the first attachment point of the intermediate piston coupler being coupled to the first connecting rod and the second attachment point of the intermediate piston coupler being coupled to the second connecting rod opposite an end of the second connecting rod coupled to the at least one axially displaced coupling point of the at least one piston attachment member,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-3, 6, 7, 10, 11, 13, and 15 are allowed due to dependency on claim 1.
The closest prior art reference is considered to be US 20160290136, which is Applicant’s own work and which discloses a very similar engine but not the limitations quoted above.  It is not considered obvious to modify this reference in a manner that would teach the invention of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The recitation “Sterling” in paragraph 5 of the specification should be changed to “Stirling.”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICKEY H FRANCE/Examiner, Art Unit 3746         

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746   
Tuesday, January 18, 2022